DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
a. Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.         Claims 10-12 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
Claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The language of the claims raises a question as to whether the claim is directed merely to a technological art, environment or machine which would result in a practical application producing a concrete, useful, and tangible result to form the basis of statutory subject matter under 35 U.S.C 101.
Claims 10-12 disclose "A maintenance support program that is executed by a computer." that would lead one of ordinary skill to the conclusion that the "maintenance support program" as used in claims 10-12 is software or program.
Claims 10-12 recite "storage", "flash drives", and a processor. However, "storage" can be broadly interpreted as "storage and flash drives" and "processing module" can be broadly interpreted as "a collection of methods."
Therefore, the claims lack the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC 101. They are clearly not a series of steps or acts to be a process nor are they a combination of chemical compounds to be a composition of matter. As such, they fail to fall within a statutory category. They are, at best, functional descriptive material per se

The Examiner suggests amending the claim(s) to read as a “non-transitory machine-readable storage medium” or similar language.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tamilarasan et al., (U.S. Patent # 10082965).
Regarding claim 1, Tamilarasan disclose a storage apparatus comprising: a plurality of flash drives, and a processor, wherein the processor is configured to specify, based on lifetimes of the flash drives depending on amounts of data written to the flash drives, a flash drive to be replaced on a scheduled maintenance date (col. 13, lines 18-52, Fig. 6, technique determines various drive status information for each flash drive in the RAID group, and flash drives in the spare drive pool, a wear determination unit is configured to determine, for each drive, a metric that indicates how much of the drives total lifetime write count has been utilized, drive reaching 100% utilization rate, the flash drive need to be replace), give notice of the flash drive specified to be replaced (col. 13, lines 53-56, drive replacement indication, such as a message to an administrator), and copy data in the flash drive to be replaced to another flash drive by the scheduled maintenance date on which the replacement is to be performed (col. 13, lines 34-63, drive identified as reaching 100% utilization rate, the flash drive need to be replace, rebuild engine select a spare flash drive, completes the rebuild procedure).
Regarding claim 2, Tamilarasan disclose, wherein the processor is configured to specify a flash drive that is to be subjected to the replacement on a second scheduled maintenance date after a first scheduled maintenance date, and give notice of the flash drive by the first scheduled maintenance date, and copy data in the flash drive to be replaced on the second scheduled maintenance date to a flash drive added to the storage apparatus on the first scheduled maintenance date, before the second scheduled maintenance date, and replace the flash drive to be replaced, with the flash drive added (col. 15, lines 1-17, flagged for replacement, either essentially immediately or at a scheduled maintenance period).
Regarding claim 3, Tamilarasan disclose, wherein the processor is configured to start copying the data in the flash drive to the added flash drive when a lifetime consumption rate of the flash drive that is based on an amount of written data exceeds a predetermined threshold (col. 15, lines 6-17).
Regarding claim 4, Tamilarasan disclose, wherein the copy of the data in the flash drive to the added flash drive is forcibly started by a predetermined time point that allows the copy of the data in the flash drive to the added flash drive to be completed in time before the second scheduled maintenance date (col. 13, lines 34-42).
Regarding claim 5, Tamilarasan disclose, wherein the plurality of flash drives include a flash drive of a parity group and a spare dedicated flash drive, a part of a storage area of the flash drive of the parity group is set as a spare area, and the processor is configured to preferentially use the spare dedicated flash drive to copy the data in the flash drive to be replaced, and preferentially use the spare area of the flash drive of the parity group to recover and copy data managed in the parity group (col. 13, lines 38-47).
Regarding claim 6, Tamilarasan disclose, wherein the plurality of flash drives form a parity group, and the processor is configured to detect a failure in the flash drives, and to give notice of, when the number of the flash drives having the failure is smaller than the number of failed flash drives whose data is recoverable in the parity group, a projected number of flash drives that need to be replaced based on the lifetime and the number of the flash drives having the failure, before a next scheduled maintenance date of the storage apparatus, without giving notice of a request for maintenance of the storage apparatus (col. 13, lines 34-52).
Regarding claim 7, Tamilarasan disclose a maintenance support method for a storage apparatus including a plurality of flash drives and a processor, the maintenance support method comprising: specifying, based on lifetimes of the flash drives depending on amounts of data written to the flash drives, a flash drive to be replaced on a scheduled maintenance date (col. 13, lines 18-52, Fig. 6, technique determines various drive status information for each flash drive in the RAID group, and flash drives in the spare drive pool, a wear determination unit is configured to determine, for each drive, a metric that indicates how much of the drives total lifetime write count has been utilized, drive reaching 100% utilization rate, the flash drive need to be replace); giving notice of the flash drive specified to be replaced (col. 13, lines 53-56, drive replacement indication, such as a message to an administrator); and copying data in the flash drive to be replaced to another flash drive by the scheduled maintenance date on which the replacement is to be performed (col. 13, lines 34-63, drive identified as reaching 100% utilization rate, the flash drive need to be replace, rebuild engine select a spare flash drive, completes the rebuild procedure).
Regarding claim 8, Tamilarasan disclose, specifying a flash drive that is to be subjected to the replacement on a second scheduled maintenance date after a first scheduled maintenance date, and giving notice of the flash drive by the first scheduled maintenance date, and copying data in the flash drive to be replaced on the second scheduled maintenance date to a flash drive added to the storage apparatus on the first scheduled maintenance date, before the second scheduled maintenance date, and replacing the flash drive to be replaced, with the flash drive added (col. 15, lines 1-17, flagged for replacement, either essentially immediately or at a scheduled maintenance period).
Regarding claim 9, Tamilarasan disclose, wherein the plurality of flash drives include a flash drive of a parity group and a spare dedicated flash drive, a part of a storage area of the flash drive of the parity group is set as a spare area, the spare dedicated flash drive is preferentially used to copy the data in the flash drive to be replaced, and the spare area of the flash drive of the parity group is preferentially used to recover and copy data managed in the parity group (col. 13, lines 38-47).
Regarding claim 10, Tamilarasan disclose a maintenance support program that is executed by a computer forming a storage apparatus including a plurality of flash drives and a processor, the maintenance support program causing the computer to: specify, based on lifetimes of the flash drives depending on amounts of data written to the flash drives, a flash drive to be replaced on a scheduled maintenance date (col. 13, lines 18-52, Fig. 6, technique determines various drive status information for each flash drive in the RAID group, and flash drives in the spare drive pool, a wear determination unit is configured to determine, for each drive, a metric that indicates how much of the drives total lifetime write count has been utilized, drive reaching 100% utilization rate, the flash drive need to be replace); give notice of the flash drive specified to be replaced (col. 13, lines 53-56, drive replacement indication, such as a message to an administrator); and copy data in the flash drive to be replaced to another flash drive by the scheduled maintenance date on which the replacement is to be performed (col. 13, lines 34-63, drive identified as reaching 100% utilization rate, the flash drive need to be replace, rebuild engine select a spare flash drive, completes the rebuild procedure). 
Regarding claim 11, Tamilarasan disclose, specify a flash drive that is to be subjected to the replacement on a second scheduled maintenance date after a first scheduled maintenance date, and give notice of the flash drive by the first scheduled maintenance date; and copy data in the flash drive to be replaced to a flash drive added to the storage apparatus on the first scheduled maintenance date, before the second scheduled maintenance date, and replace the flash drive to be replaced with the flash drive added (col. 15, lines 1-17, flagged for replacement, either essentially immediately or at a scheduled maintenance period).
Regarding claim 12, Tamilarasan disclose, wherein the plurality of flash drives include a flash drive of a parity group and a spare dedicated flash drive, a part of a storage area of the flash drive of the parity group is set as a spare area, and the computer is caused to preferentially use the spare dedicated flash drive to copy the data in the flash drive to be replaced, and preferentially use the spare area of the flash drive of the parity group to recover and copy data managed in the parity group (col. 13, lines 38-47).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent # 10,921,990 to Zhang et al., relates to techniques involve determining a first remaining lifetime of a flash device at a first time based on a warranty period, a factor of the number of writes per unit of time, and the number of executed writes for the flash device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659. The examiner can normally be reached TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NADEEM IQBAL/Primary Examiner, Art Unit 2114